Opinión concurrente del
Juez Asociado Señor Negrón García.
Híbrido: “todo lo que es producto de elementos de dis-tinta naturaleza.’’(1) Vía interpretación, nos negamos a trastocar un sencillo esquema legislativo y convertir hoy la facultad judicial discrecional de fijar el pago por daños a la propiedad, según la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 1872a,(2) en un *430complicado híbrido judicial incapaz de florecer. No pode-mos fundir dos (2) procedimientos de naturalezas opuestas e incompatibles, socavar principios elementales de la psico-dinámica adjudicativa e infringir valores constitucionales de la más alta estima. Ese curso decisorio no se justifica ni aun en aras de una máxima economía procesal, a la postre abortada; pues según esa hipótesis, nada de lo ocurrido constituirá cosa juzgada. Expongamos suscintamente el trasfondo fáctico y procesal.
I
Por colisión automovilística, Florimar Agostini Rodrí-guez fue denunciada por conducir mediando imprudencia o negligencia temeraria. Sec. 5-201 de la Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 871. Previa vista en su fondo, el Tribunal de Primera Instancia, Sala de San Juan (Hon. Katherine Silvestry, Jueza) la en-contró culpable del delito menor incluido, invadir el carril contrario. Sec. 5-304 de la citada ley, 9 L.P.R.A. see. 895.
Agostini Rodríguez pidió al tribunal sentenciador que, en una vista de daños subsiguiente (Sec. 16-102A de la citada ley, supra), adjudicara la negligencia comparada del perjudicado y la aplicara a la cuantía. El Ministerio Pú-blico se opuso y el tribunal se negó. En alzada, el reputado Tribunal de Circuito de Apelaciones (Hons. Alfonso de Cumpiano, Broco Oliveras y Miranda De Hostos, Jueces) confirmó.
hH
Ventilar una denuncia al amparo de la Ley de Vehículos y Tránsito de Puerto Rico conlleva la participación de un *431juez, fiscal, acusado, su abogado defensor y testigos. Im-plica reconstruir fielmente los hechos a través de unas re-glas procesales y evidenciarías mediante prueba testifical, documental y objetiva. El acusado tiene el derecho consti-tucional a permanecer en silencio durante todo el proceso. Su culpabilidad significa que se probaron, más allá de duda razonable, todos los elementos del delito. Contra esa convicción puede ejercer el derecho de apelación.
Fijar daños a la propiedad, según visualizado por el le-gislador, como veremos más adelante, es de carácter directivo. Excluye dirimir negligencia comparada ante el mismo juez.
De entrada, la hipótesis contraria plantea serias inte-rrogantes: si la adjudicación de negligencia comparada no constituye cosa juzgada, ¿qué valor procesal y adjudicativo tiene? ¿No estamos reviviendo el espectro de juicio de novo del antaño en casos de tránsito que tanto recargó a los tribunales? ¿Cómo será revisable esta adjudicación? Por apelación, ¿será en el mismo caso de tránsito? ¿Certiorari,?
Más grave aún: el convicto, ¿está sujeto a ser competido a testificar a solicitud del fiscal? ¿ Vulnera, ante el mismo juzgador, su derecho al silencio? ¿ Viene el juez obligado a hacer determinaciones de hecho y especificar el grado de culpa ? De encontrar negligencia comparada —en igual pro-porción o una mayor atribuible al perjudicado— en justi-cia, ¿no sería suficiente fundamento para ese juzgador, vía reconsideración, dejar sin efecto su fallo de culpabilidad y absolver al convicto? ¿ Cabría configurar esa nueva prueba como justa causa para un nuevo juicio penal ? En apelación penal, ¿podría éste pedir su absolución por esa razón ?
II
La citada Sec. 16-102A de la Ley de Vehículos y Trán-sito de Puerto Rico tiene como único propósito valorar y hacer viable expeditamente, sin ulterior vista evidenciaría *432y descubrimiento de prueba, el pago de los daños ocasiona-dos por el conductor convicto a la propiedad del perjudicado.(3) El juez sentenciador no está autorizado a celebrar un minijuicio civil, abrir al descubrimiento de otra prueba y admitir prueba sobre negligencia comparada del perjudicado; menos aún, a adjudicar grados de negligencia civil.
La intención legislativa que animó la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, fue es-tablecer un procedimiento rápido y de perfiles limitados. La Asamblea Legislativa no quiso convertir dicho trámite en una vista adjudicativa en sus méritos, como tampoco entremezclar la adjudicación de responsabilidad penal y civil en contraposición con nuestra doctrina juris-prudencial. El legislador conocía muy bien las diferencias abismales existentes en intereses tutelados afectados; a saber, quantum de prueba, actores, mecanismos provistos por ley y demás criterios de adjudicación de respon-sabilidad. Elaboremos.
El estatuto presupone la celebración y culminación de un juicio criminal, rodeado de todas las garantías constitucio-nales, legales y procesales. La convicción implica que el juez sentenciador ha efectuado un dictamen previo de res-ponsabilidad contra el conductor a base de habérsele de-mostrado su culpabilidad más allá de duda razonable, pro-ducto de aquella “ ‘certeza moral que convence, dirige la inteligencia y satisface la razón’ ”. Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 761 (1981). Imponerle a ese mismo juez, poco después, el deber de juzgar los hechos previa-mente dirimidos, ahora bajo la defensa de negligencia com-parada, es un contrasentido evidenciario y un absurdo *433adjudicativo. Implicaría que quien dictó un fallo de culpa-bilidad más allá de duda razonable tenga que dejarlo sin efecto o en suspenso, para poder subsiguientemente revisi-tar y revaluar los hechos poco antes dirimidos, y determi-nar la negligencia, si alguna, en que pudo incurrir el perjudicado. El mismo juez estará obligado a descartarlos; aun cuando poco antes, tales hechos, en su espíritu y con-ciencia, fueron percibidos y depurados por el prisma más riguroso del proceso criminal, cuyo epílogo fue la culpabili-dad más allá de duda razonable. "Todo derecho nace, se transforma o se extingue como consecuencia de un hecho. De aquí que la primera función del juez en el proceso sea la investigación de los hechos, para luego, en la sentencia, deducir el derecho que surja de ellos.” H. Alsina, Tratado teórico práctico de derecho procesal civil y comercial, Bue-nos Aires, Ed. Ediar, 1961, T. III, págs. 221-222.
Semejante adjudicación y readjudicación de la negligen-cia penal y civil provoca un antagonismo conceptual en la psicogenética del juzgador (4) al enfrentarlo a dos (2) medi-das (“quantum”) de prueba distintas y ordenamientos jurí-dicos muy distantes.(5) Le impondría el deber de subsumir *434su criterio penal de negligencia, “más allá de duda razona-ble” en el de “preponderancia de la prueba” civil. (6)
Ciertamente, una solución contraria pondría en entredi-cho la objetividad y corrección de la determinación de cul-pabilidad anterior hecha por el juez sentenciador. A fin de cuentas, los criterios utilizados para establecer la respon-sabilidad civil no son suficientes para imponer responsabi-lidad criminal a un acusado. Así, en Pueblo v. Rodríguez, 47 D.P.R. 600, 614 (1934), resolvimos que la negligencia criminal, a diferencia de la civil, no es una mera falta de cuidado, sino que requiere un grado de negligencia mayor que el exigido para obtener una indemnización en lo civil.
IV

Otra solución no sólo le impide al perjudicado estar re-presentado por un abogado de su selección y confianza, sino que le impone al Ministerio Público la pesada carga de li-tigar una reclamación civil en su favor, con el consabido desvío de los escasos recursos con que cuenta el Departa-mento de Justicia.

*435Por razón de su cargo, el Fiscal representa los intereses del Pueblo de Puerto Rico; sin embargo, ahora deberá am-pliar sus funciones y asumir vigorosamente la representa-ción de la víctima del accidente ante las imputaciones de negligencia del conductor convicto.
V

Nuestra Constitución permite a la Asamblea Legislativa crear enfoques novedosos para fomentar la economía proce-sal en los tribunales del país, pero con sujeción a ciertos parámetros. XJna limitación similar tiene este Tribunal; al decidir no podemos legislar.

Los señalamientos e interrogantes que anteceden, si-túan la referida Sec. 16-102A en el umbral de lo inconstitucional. Se trata de una interpretación textual mayoritaria, forzada, basada en la visión(7) de que el juez está maniatado por un mandato legislativo inflexible y fé-rreo: “deberá fijar una cantidad razonable para el pago de daños”. Pasa por alto que hace tiempo superamos la mís-tica de las palabras y al presente damos mayor peso a la sustancia sobre la forma. “Al interpretar estatutos en oca-siones hemos decidido que los términos como ‘deberá’ pue-den leerse como ‘podrá’, haciendo así directivo lo que apa-rentemente es mandatorio; pero siempre se ha hecho para conformar el lenguaje del estatuto con el propósito legislativo.” Srio. de Justicia v. Tribunal Superior, 95 D.P.R. 158, 161 (1967). Y viceversa, “[b]ajo conocidas nor-mas de hermenéutica, términos permisibles en un estatuto como ‘podrá’ a veces cabe interpretarlos mandatoriamente, pero de ordinario ello es así cuando el fin o propósito principal del estatuto es que se haga aquello que permite”. Es-*436pasas Dairy, Inc. v. 94 D.P.R. 816, 826 (1967), reconsiderado en 96 D.P.R. 816 (1969).
En nada abona la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, Ley Núm. 253 de 27 de diciembre de 1995, según enmendada, 26 L.P.R.A. see. 8001. Resulta prematuro e improcedente hablar sobre ella en el recurso de autos, ya que dicho estatuto entró en vigor con posterioridad a la fecha del accidente que nos ocupa y es inaplicable.
El verdadero propósito legislativo queda mal servido con la interpretación que impone al juzgador la obligación de readjudicar los hechos y dirimir siempre negligencia comparada. La idea central que late en la citada Sec. 16-102A es que la fijación de daños procede, discrecional-mente, sólo en aquellos casos en que el juzgador, al decla-rar inicialmente culpable al denunciado, en conciencia, sin tener que reevaluar los hechos, está íntimamente conven-cido de que no medió negligencia comparada del perjudicado.

Si bien del hecho nace el derecho (“ex facto oritur ius’j, de la justicia y sabiduría de nuestras opiniones, sentencias, dictámenes y resoluciones judiciales depende, en última instancia, la fe ciudadana en la justicia.

Confirmaríamos.
— O —

 Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 777.


 Dispone:
“En adición a la pena que se imponga al conductor por la infracción cometida bajo las disposiciones de este Capítulo, el tribunal deberá fijar una cantidad razona-ble para el pago de daños. El pago de daños consiste en la obligación impuesta al conductor por el tribunal de pagar a la parte perjudicada una suma en compensación por los daños y pérdidas que hubiere causado a su propiedad, como consecuencia de su acto delictivo.
“Dicho pago deberá ser fijado para ser satisfecho en dinero o la entrega de bienes equivalentes a los que fueron destruidos o dañados o por pago de reparación directa de los daños. Las cantidades así pagadas o de los bienes entregados se dedu-cirán de la suma que el tribunal pueda imponer por sentencia en caso de surgir de los hechos una demanda de daños y perjuicios. El pago de daños que autoriza esta sección no incluye daños a la persona y los sufrimientos y angustias mentales.
“No se fijará el pago de daños en aquellos casos en que el conductor demuestre al tribunal que posee un seguro de responsabilidad pública que cubre los daños causados por él o que la víctima ya ha sido compensada.
“Podrá procederse a la ejecución de la sentencia imponiendo el pago de daños que autoriza esta sección en igual forma que se tratare de una sentencia dictada en *430un pleito civil ordenando el pago de una cantidad, según se establece en la Regla 176 de las de Procedimiento Criminal de 1963, Ap. II del Título 34.” Sec. 16-102A de la Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. sec. 1872a.


 Aplica a situaciones en las cuales el conductor de un vehículo de motor incu-rre en falta administrativa y como consecuencia, ocasiona un accidente en el que resulta lesionada una persona o se causan daños a la propiedad ajena. 9 L.P.R.A. see. 1872. Por mandato de ley, dicha falta se convierte en delito menos grave. Véanse: P. del S. 389 de 26 de marzo de 1985, P. del S. 662 de 21 de noviembre de 1985 y el Sustitutivo a los P. del S. 389 y 662, aprobado por el Senado el 16 de abril de 1986.


 Constitucionalmente, el proceso criminal entraña el mayor quantum de prueba en nuestro ordenamiento jurídico. El Ministerio Fiscal debe presentar prueba suficiente y satisfactoria para establecer más allá de duda razonable cada uno de los elementos del delito. Pueblo v. Sánchez Molina, 134 D.P.R. 577 (1993); Pueblo v. Rodríguez Román, 128 D.P.R. 121 (1991); Pueblo v. González Beníquez, 111 D.P.R. 167 (1987).
Esta exigencia en el quantum de prueba se justifica en el gran interés social de minimizar la posibilidad de una adjudicación errónea en un proceso criminal, donde está en juego la libertad del acusado. En cambio, la responsabilidad civil está diri-gida a resarcir el daño y el promovente de la acción sólo debe demostrar, por prepon-derancia de la prueba, que la conducta culposa o negligente del demandado fue el elemento que con mayor probabilidad lo causó. Vda. de López v. E.L.A., 104 D.P.R. 178 (1975); López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); Torres Trumbull v. Pesquera, 97 D.P.R. 338 (1969). Comprometido sólo el interés pecuniario de las partes, el Estado delega esa contingencia en los litigantes privados.


 El profesor Brau del Toro nos dice que “la responsabilidad penal persigue fines distintos a los de la responsabilidad civil. Aquella da abertura a una acción pública de carácter represivo; ésta, a una simple acción privada conducente a una indemnización”. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, San Juan, Pub. J.T.S., 1986, Vol. I, Cap. I, Sec. 1.08, pág. 14. Más aún, ambos procesos persiguen objetivos opuestos. La primera, disuadir y rehabilitar al criminal; la otra, indemnizar a la víctima.


 No cabe, por analogía, fundamentar la decisión mayoritaria en que nuestro ordenamiento permite que la paternidad de un menor sea adjudicada dentro del procedimiento por incumplimiento de la obligación alimentaria conforme el Art. 158 del Código Penal, 33 L.P.R.A. see. 4241, de carácter mixto penal y civil. Pueblo v. Zayas Colón, 139 D.P.R. 119 (1995). Esa disposición prohíbe y tipifica penalmente el incumplimiento de una obligación alimentaria filial y a la vez provee para declarar la filiación de naturaleza civil. Pol Sella v. Lugo Christian, 107 D.P.R. 540, 546-547 (1978).
Existen claras diferencias conceptuales y en su sustrato entre ambos trámites. La paternidad, y su adjudicación, es condición sine qua non para poder configurarse el delito por incumplimiento de la obligación alimentaria. La paternidad es una; no es susceptible de fragmentarse ni de medirse en grados. La adjudicación de paterni-dad, más allá de duda razonable, es final, no pudiendo ser readjudicada en un pro-cedimiento civil. Poll Sella v. Lugo Christian, supra, pág. 548.
El pago de daños al amparo de la citada Sec. 16-102A, requiere la adjudicación de responsabilidad penal de negligencia y su inmediata readjudicación en lo civil. Es imperativo reexaminar los hechos y la gravedad de la acción u omisión negligentes.
La presentación y el examen de la defensa de negligencia comparada en esa etapa posterior reabre la controversia sobre la negligencia durante un mismo proceso y ante un mismo juzgador.


 Esta visión se aleja de la realidad de que muchos accidentes automovilísticos, por leves que sean, generan alguna forma de daño físico o angustias y sufrimientos. ¿Cuáles son esos casos sencillos? ¿Qué criterios utilizará el juzgador? ¿Será la cuan-tía? ¿El número de testigos?